Title: From James Madison to Robert Smith, 30 March 1804 (Abstract)
From: Madison, James
To: Smith, Robert


30 March 1804, Department of State. “The Minister of His Majesty, the Emperor of Germany, at Madrid, having represented to Mr. Pinkney, that irregularities have taken place, with respect to the Imperial Polacre Paula, Capt. Radich, captured last year by the Naval Squadron of the U. States and carried to Malta, I request you to be pleased to furnish me with the report of the officers concerned in the capture and management of the prize, that proper instructions may be forwarded to Mr. Pinckney concerning the complaint of the Imperial Minister. In particular it is desired to know, whether at any time after the capture an offer was made to Capt. Radich of the release of his Vessel and the payment of freight, and whether she has ever been released, an[d] on what terms, or if yet detained, under what suggestion or right.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 2 pp.



   
   For the capture of the Paula or Paolina, see Cathcart to JM, 25 Jan. 1803, and Eaton to JM, 1 Feb. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:281–82, 296–98 and n. 1).


